Title: To James Madison from John Gavino, 4 April 1803
From: Gavino, John
To: Madison, James


					
						No. 117 118
						Sir
						Gibraltar 4th. April 1803
					
					I have not been honord with any of yours, as such beg leave to referr to my last No. 117.
					Consul Simpson of Tangier sent me the inclosed Dispatch for you; and at Same time Thos: Beck, and 

David Ervin, two american Seamen saved in June last from the Schooner Betsy of Norfolk which was Wreckd on 

the Southern Coast of Barbary, and the Empr. of Morrocco since redeemed from the Arabs and sent them to 

Consul Simpson, as will be more particularly mentiond in said Dispatch.  I have informed Comodor Morris thereof 

that he may send ashore for them; said Gentleman arrived here with all the Squadron from Tunis and Algeir on 

the 23d. Ultimo, having on board Consuls Cathcart, and Eaton, to whom referr as no doubt you will hear from 

them by the bearer Capn: Jas: Barron.  Consul Eaton proceeded in a Merchant Vessel for Boston.
					The Moorish ship in question will sail first Wind for the Eastward.  I have the honor to be, Sir Your most 

obedt. & most he. Servt.
					
						John Gavino
					
					
						P.S.  5th. last night Anchord in this Bay two french ships with Passengers for Lusiana.  There are several ships in Sight 

from the East and the above Vessels reported that they are two french 74 with a Convoy & 5000 Polanders 

destind for Lusiana.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
